Citation Nr: 1427178	
Decision Date: 06/16/14    Archive Date: 06/26/14

DOCKET NO.  07-19 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to disability compensation pursuant to 38 U.S.C.A. § 1151 for squamous cell carcinoma of neck and tonsil as a result of VA medical treatment.

2.  Entitlement to disability compensation pursuant to 38 U.S.C.A. § 1151 for additional dental disability as a result of VA medical treatment.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from March 1970 to March 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Phoenix, Arizona, that denied the above claims.  

In March 2011, the Veteran testified at a personal hearing over which the undersigned Veterans Law Judge presided while at the RO.  A transcript of that hearing has been associated with his claims file.  The provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the above hearing, the undersigned clarified the issues on appeal and inquired as to the etiology, continuity, and severity of the Veteran's asserted symptoms.  The Veteran was offered an opportunity to ask the undersigned questions regarding his claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with these duties; they have not identified any prejudice in the conduct of the Board hearing.  The Board, therefore, concludes that it has fulfilled its duty under Bryant. 

This matter was previously before the Board in September 2010 and July 2011 at which time it was remanded for additional development.  It is now returned to the Board.  The Board finds that the agency of original jurisdiction has substantially complied with the remand orders, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files associated with the Veteran's claim.  A review of the documents in such file reveals that an Appellant's Post-Remand Brief was submitted in June 2013 on behalf of the Veteran by his representative.  This has been considered by the Board in adjudicating this matter.  The remaining documents in the paperless claims files are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal. 


FINDINGS OF FACT

1.  The Veteran did not manifest additional disability of squamous cell carcinoma of the neck and tonsil as a result of VA medical treatment. 

2.  The Veteran did not manifest additional dental disability as a result of VA medical treatment.

3.  The Veteran is not service-connected for any disability.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for squamous cell carcinoma of neck and tonsil as a result of VA medical treatment have not been met.  38 U.S.C.A. §§ 1151, 1701(3)(A), 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.361, 3.800 (2013). 

2.  The criteria for entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for additional dental disability as a result of VA medical treatment have not been met.  38 U.S.C.A. §§ 1151, 1701(3)(A), 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.36 , 3.800 (2013). 

3.  The criteria for TDIU are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).
 In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

By letters dated in January 2007, May 2007, April 2009, August 2011, November 2011, January 2012, and December 2012 the Veteran was notified of the evidence not of record that was necessary to substantiate his claims.  He was told what information that he needed to provide, and what information and evidence that VA would attempt to obtain.  He was also provided with the requisite notice with respect to the Dingess requirements.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service, VA, and private medical treatment records have been obtained.  There is no indication of any additional, relevant records that the RO failed to obtain.  The Veteran has been medically evaluated.  

The Board further observes that this case was most recently remanded in July 2011 in order to obtain outstanding VA treatment records and afford the Veteran a VA examination.  Thereafter, additional treatment records were associated with the claims file,  and the Veteran was afforded a VA examination.  Thus, the Board finds that the agency of original jurisdiction has substantially complied with the remand directives such that no further action is necessary in this regard.  See D'Aries, supra. 

Additionally, in September 2013, the Board requested an independent medical expert opinion in addressing the issues on appeal.  An expert medical opinion was received from a Board Certified Otolaryngologist and Neurotologist at the UMass Memorial Medical Center in October 2013.

In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA. 

Compensation Benefits Pursuant to the Provisions of 38 U.S.C.A. § 1151

The Veteran asserts that due to delayed diagnosis and negligence in VA's medical or surgical treatment, he developed squamous cell carcinoma, and suffered from additional dental disability, to include having his teeth removed due to undergoing radiation treatment.  

Under 38 U.S.C.A. § 1151, compensation shall be awarded for a qualifying additional disability or a qualifying death of a Veteran in the same manner as if such additional disability or death were service connected.  A disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of the Veteran's willful misconduct and the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary, either by a Department employee or in a Department facility, and the proximate cause of the disability or death was (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.358 (2013). 

To determine whether additional disability exists within the meaning of § 1151, the Veteran's condition immediately prior to the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy (CWT) program upon which the claim is based is compared to his or her condition after such care, treatment, examination, services, or program has been completed.  Each body part or system involved is considered separately.  38 C.F.R. § 3.361(b) (2013). 

To establish causation, evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the Veteran's additional disability or death.  Merely showing that a Veteran received care, treatment, or examination and that the Veteran has an additional disability or died does not establish cause.  38 C.F.R. § 3.361(c)(1) (2013). 

Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2) (2013).  Additional disability or death caused by a Veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  38 C.F.R. § 3.361(c)(3) (2013). 

The proximate cause of disability or death is the action or event that directly caused the disability or death, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d).  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability or death, it must be shown that the hospital care, medical or surgical treatment, or examination caused the Veteran's additional disability or death (see 38 C.F.R. § 3.361(c) ) and (i) that VA failed to exercise the degree of care that would be expected of a reasonable health care provider or (ii) that VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's or, in appropriate cases, the Veteran's representative's informed consent.  38 C.F.R. § 3.361(d)(1) (2013). 

A December 1992, Initial Nursing Assessment and Plan shows that the Veteran had sought prior treatment for a cyst approximately four months earlier.

A VA outpatient treatment record dated in December 1992 shows treatment for a left neck mass present for approximately five months, with a diagnosis of cervical adenopathy.  The record states it is "worrisome for carcinoma," and that the Veteran would be seen one week later at the surgery clinic.

A subsequent December 1992 VA treatment record reflects that the Veteran had a history of a left neck mass for approximately six months.  He reported that the mass had fluctuated in size over the preceding six months.  Four months earlier he was noted to have been treated with oral antibiotics which had no significant effect.  The impression was left neck mass, cystic structure by computed tomography (CT), possible infected brachial cleft cyst or abscess.

On or about April 1, 1994, the Veteran underwent excision of left neck mass, laryngoscopy and biopsy of left tonsil, and CT scan with contrast of the left neck.  The surgery was conducted to excise a left brachiocleft cyst; however, during the operation it became apparent that the mass was not a brachiocleft cyst and appeared to be a conglomeration of nodes with several other lymph nodes discovered in the area of operation which were soft and mobile.  There was a significant amount of inflammation surrounding the mass; it adhered to the anterior border of the sternocleidomastoid muscle just below the angle of the mandible.  After this mass was excised and stripped off of the internal jugular vein, it was taken to surgical pathology where frozen section was performed.  Frozen section was initially read as possibly salivary gland tissue which was not certain whether it was malignant or not.  Because of this, the wound was primarily closed and a laryngoscopy was performed.  A tiny abnormality in the left tonsil was biopsied.  Pathology returned positive for squamous cell cancer of the tonsillar biopsy and the left neck mass which was felt to be a conglomeration of the lymph nodes rather than a brachiocleft cyst.  The admitting diagnosis on March 31, 1994, was brachiocleft cyst, and the discharge diagnosis on April 7, 1994, was T1, N3, DMX squamous cell carcinoma of the left tonsil, total laryngology.  

During his March 2011 hearing, the Veteran testified that in 1992, he had gone to the VA Medical Center in Salt Lake City, Utah, and was seen by an Ear, Nose, and Throat resident for a lump on his neck.  The resident was said to have felt the lump and assessed that it was a branchial cleft cyst.  He was directed to monitor it and to return if it increased in severity.  The Veteran then explained that the cyst continued to grow and that approximately one and a half years later he returned to the VA Medical Center in Salt Lake City, Utah, wherein the cyst was removed and he was diagnosed with squamous cell carcinoma.  He was said to that he had a few months to live and told there was not much that could  be done.  He added that a few months later, as his squamous cell carcinoma had somewhat receded, he underwent surgery and radiation treatment, in conjunction with the University of Utah.  The Veteran asserted that the delayed diagnosis and negligence in VA's medical or surgical treatment resulted in the development of more extensive squamous cell carcinoma and additional dental disability.

A VA examination report dated in September 2011 shows that two examiners from the Arizona VA Healthcare System - an internist and an ear, nose, and throat specialist, jointly formulated an opinion.  Following examination of the Veteran and review of the claims file, the examiners indicated that due to the absence of records prior to December 1992 and between December 1992 and April 1994, it was not possible to opine without resort to speculation as to whether there was a delay in diagnosis of the squamous cell carcinoma.  It was uncertain exactly when the mass was first recognized and what treatment or information the Veteran was given prior to December 1992.  However, despite the uncertainty, the VA examiners opined that it was less likely than not that there was any additional disability even if there was an untoward delay in diagnosis of the Veteran.  The VA examiners explained that given the presentation of the neck mass, the Veteran apparently had metastatic disease by that time.  The treatment would have been the same as was actually undertaken: radiation therapy and radical neck dissection.  It was further explained that since treatment, the Veteran had no evidence for recurrence and since the treatment was essentially the same as would likely have been indicated even with an earlier diagnosis, the residual morbidity likely would have been the same, to include additional dental disabilities.  

A VA dental examination report dated in September 2011 shows that a dentist reviewed the Veteran's claims file and noted that since the time frame (delay) and the diagnosis and need for radiotherapy are in the purview of the physician, he could not determine if the delay in treatment resulted in the loss of the Veteran's teeth.  The examiner did opine that if the Veteran would have needed radiation therapy in 1992, the end result of the loss of all your teeth as a result of xerostomia and radiation would have been the same.  Additionally, the tonsilar squamous cell carcinoma was the primary as this was the usual scenario with tonsilar squamous cell carcinoma, and if this were the case, the Veteran would have definitely needed radiation therapy regardless of the delay.

In January 2013, the VA Appeals Management Center (AMC) in Washington, DC, obtained a medical opinion from a podiatrist as to the questions of additional disability of squamous cell carcinoma and dental disability as a result of delay in diagnosis and treatment by the VA medical facility.  The medical examiner opined that it was at least as likely as not that the extent of the Veteran's squamous cell carcinoma of the neck and tonsil was due to delay in the VA treatment.  It was explained that the delay in an accurate diagnosis was as least as likely as not a major factor leading to his requirement of radical neck and throat surgery, radiation therapy, and extensive dental work.  The examiner's rationale was said to be based on the 1992 CT scan which gave an impression of a 

"3 X 3 X 3 centimeter second branchial cleft cyst in the left neck as described.  Given the pattern of enhancement, superinfection is likely."  

The examiner opined that the radiologist's descriptive use of the phase 'pattern of enhancement' indicated an elevation of concern that this soft tissue mass was abnormal.  By definition, a brachial cleft cyst was said to be:

"a congenital anomaly arising from persistent elements of branchial apparatus.  It may assume the form of cyst, sinus or fistula and constitutes 30 percent of all congenital anomalies of the neck region.  Brachial cleft cyst is usually recognized in patients before the fifth year of age, but it may appear in patients between 20 and 40, when it enlarges owing to infection ... The only effective treatment is total surgical excision." 

(Pol Merkur Lekarski.  2012 May; 32(191): 341-4. [Branchial cleft cyst].  [Article in Polish] Zatoñski T, Inglot J, Krecicki T. Katedra I Klinika Otolaryngology).

"The cervical lymphoepithelial or branchial cleft cyst usually presents as a unilateral, soft-tissue fluctuant swelling that typically appears in the lateral aspect of the neck, anterior to the sternocleidomastoid muscle, and becomes clinically evident late in childhood or in early adulthood."

(J Am Dent Assoc. 2003 Jan; 134(1):81-6.  Branchial cleft or cervical lymphoepithelial cysts: etiology and management.  Glosser .1W, Pires CA, Feinberg SE).  The examiner concluded that the abnormal appearance of this lesion warranted a more immediate, aggressive, comprehensive care plan.

The examiner also indicated that it was as likely as not that additional care was warranted at the initial 1992 VA visit.  Since any soft tissue mass was at least as likely as not to be considered an abnormal finding, at the least an immediate follow up visit should have been provided.  Additional diagnostic procedures, to include an ultrasound or magnetic resonance imaging (MRI), as well as consideration for a needle biopsy, aspiration and/or incision and drainage, were warranted if/when antibiotic treatment did not resolve the total problem.  Current medical literature was said to state that:

"Fine-needle aspiration (FNA) cytology is a valuable technique in the work-up of nodules and masses arising within the head and neck.  Squamous cell carcinoma is present most often, and because of this relative frequency, the primary utility of needle-aspiration cytology is in the confirmation or exclusion of this diagnosis.  FNA is particularly helpful in the work-up of cervical masses and nodules because biopsy of cervical adenopathy should be avoided unless all other diagnostic modalities have failed to establish a diagnosis.  As such, needle-aspiration cytology represents an accurate, inexpensive, and rapid technique for elucidation of the etiology of cervical adenopathy.  The majority of aspirates from cervical lymph nodes will disclose either reactive lymphadenopathy or metastatic squamous cell carcinoma.  Occasional nodules will be due to lymphoma.  While primary diagnosis of lymphoma by needle-aspiration cytology is generally not considered definitive, it is helpful in clarifying the nature of the process and the direction additional diagnostic tests should take.  Similarly, establishing the presence of carotid body tumors, brachial cleft cysts or epidermal inclusion cysts excludes metastatic carcinoma and negates the need for open biopsy as well as allaying concerns on the part of both clinician and patient.  Fine-needle aspiration of lesions within the mouth, oral pharynx, nasopharynx, and nasal sinuses has similar diagnostic goals, in that eliminating squamous cell carcinoma is its paramount objective.  Fine-needle aspiration cytology can also establish a specific diagnosis for many lesions within this area.  This technique can make specific diagnoses of angiofibroma, primary adenocarcinoma of the nasal sinuses, rhabdomyoma, granular cell tumor, and rhabdomyosarcoma.  Each of these represents an important clinical entity with a specific therapy" 

(Pathology (Phila). 1996; 4(2):409-38.  Fine-needle aspiration of the head and neck, Layfield U).

The examiner, further, indicated that noninvasive radiographic imaging was warranted at the time of the initial visit.  An ultrasonography, CT, or MRI may be used to evaluate and differentiate these lesions as well as to reveal the presence of fistula excision.  (P01 Merkur Lekarski. 2012 May; 32(191):341-4.  [Branchial cleft cyst.  [Article in Polish] Zatoñski T, Inglot J, Krecicki T. Katedra i Klinika Otolaryngology).

The examiner added that the surgical and oncological medical community agreed  that the development of any soft tissue mass was due to an increase or grow of cells, therefore, potentially cancer in nature.  Although a branchial cleft cyst is usually a benign developmental cyst, there is thought that a primary branchiogenic carcinoma can arise in a pre-existing branchial cleft cyst.  The examiner conveyed that:

"Recognition of the propensity of a variety of head and neck sites - including in particular the tonsil - to give rise to cervical metastases while the primary tumours themselves remain undetected has given rise to the idea that virtually all cystic carcinomas of the neck represent metastatic deposits, whether or not their primary sites are found.  A diagnosis of primary branchiogenic carcinoma should be viewed with extreme skepticism, and every effort should be made (e.g. imaging, panendoscopy, elective tonsillectomy) to exclude the existence of a primary site elsewhere, before considering a diagnosis of primary branchiogenic carcinoma.

(J Laryngol Otol. 2008 Jun; 122(6):547-50.  Epub 2007 Nov 16.  Squamous carcinoma arising in a branchial cleft cyst: have you ever treated one? Will you? Devaney KO, Rinaldo A, Ferlito A, Silver CE, Fagan JJ, Bradley PJ, Suárez C.).

The examiner noted that conversely, it could be argued that the 1992 radiologic impression was as least as likely as not an early form of squamous cell carcinoma.  In this scenario, no biopsy, FNA or incision-excision and drainage was provided.  This delay in the use of any definitive procedures was as least as likely as not a major factor for the involvement of the left tonsil (assuming that the 1992 CT scan did not show left tonsil involvement on a second re-evaluation of the films).

The examiner concluded that it was as likely as not that a lack of proper skill and error in judgment on the part of the VA facility care and medical treatment occurred at the time of the original visit and his loss to early follow up.  The examiner indicated that she was in total disagreement with the 2011 VA compensation and pension examiners.  Conversely, the Veteran's care, at his time of re-enter in 1994  was proper and professional.  The examiner opined that the Veteran warranted  disability compensation pursuant to 38 U.S.C.A. § 1151 for squamous cell carcinoma of the neck and tonsil.

With regard to the question of additional dental disability, the January 2013 independent medical opinion concluded that it was at least as likely as not that the Veteran's additional dental condition was a consequence of his need for head and neck radiation secondary to his extensive squamous cell carcinoma of the neck and left tonsil.   The examiner explained that:

"Management of irradiated patients with cancer in the head and neck region represents a challenge for multidisciplinary teams.  Radiotherapy promotes cellular and vascular decrease that results in a low response rate in the healing.  Consequently, surgical procedures in irradiated tissues present high rates of complication.  Osteoradionecrosis (ORN) is the most severe sequella caused by radiotherapy.  It is associated with previous extractions especially those carried out post-irradiation.  The management of this side effect is difficult and can result in bone or soft tissue loss, affecting the quality of life.  The literature regarding dental extractions performed before and after head and neck radiotherapy was evaluated, focusing on indications, criteria, surgical techniques and adjunctive therapies such as antibiotics and hyperbaric oxygen.  Osteoradionecrosis can be minimized by oral evaluation and care prior to irradiation and healing time which allows tissue repair until the commencement of radiotherapy.  In dental extractions realized after irradiation, minimal trauma, alveolectomy, primary alveolar closure and adjunctive therapies are recommended.  Patients must be evaluated before radiation therapy and at that time all unrestorable teeth and/or teeth with periodontal problems must be extracted to reduce the post-radiotherapy exodontias that contribute to ORN.  Once dental extractions become unavoidable after irradiation, additional care is needed." 

(Oral Dis. 2008 Jan; I4(1):40-4. doi: 1O.llll/j.l6Ol-0825.2006.01351.x. Dental 

extractions and radiotherapy in head and neck oncology: review of the literature. 
Koga DII, Salvajoli JV, Alves FA).

The examiner added that she was in total agreement with the VA compensation and pension dentist's report that had stated "all dental care provided appears to be optimal as the loss of this Veteran's teeth were the result of xerostomia and radiation care ... presently, the Veteran is edentulous with full upper and lower dentures as replacements."  The examiner opined that the Veteran had appropriate and prompt attention concerning his dental care at the pre- and post-treatment phase of his cancer treatment.  The loss of his teeth was a known complication of extensive radiation therapy of the head and neck.  There had been no unforeseen complications, carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of the VA facility care or medical treatment or an event not reasonably foreseeable.  The examiner concluded that the Veteran warranted disability compensation pursuant to 38 U.S.C.A. § 1151 for additional dental conditions secondary to his delay in diagnosis and treatment of squamous cell carcinoma of the neck and tonsil.

In September 2013, the Board requested an independent medical expert opinion in an effort to resolve the conflicting medical evidence set forth above.  The Board requested that the medical examiner address the following questions:

(a)  Does the Veteran at least as likely as not have additional disability, to include (i) squamous cell carcinoma of neck and tonsil, and/or (ii) additional dental disability, resulting from any delay in diagnosis and treatment by the VA medical facility?  If so, specify the additional disability.  

(b)  For any and all additional disability shown, was such additional disability the result of, or caused by, a lack of proper care or negligent treatment on the part of VA caregivers?  In other words, did any action or inaction by VA caregivers cause additional disability or constitute carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault?  If so, did VA fail to exercise the degree of care that would be expected of a reasonable health care provider? 

(c)  If additional disability is shown, was the cause of the additional disability(ies) an event not reasonably foreseeable?

In October 2013, an expert medical opinion was received from a Board Certified Otolaryngologist and Neurologist at the UMass Memorial Medical Center.  The examiner indicated that in December 1992, the Veteran, with a known heavy smoking history went to the ENT clinic at the Salt Lake City VA Medical Center for a left neck cystic mass along the anterior border of sternocleidomastoid muscle. The mass had been present for six months at the time of the visit.  A CT scan on December 22,1992, was carried out which showed a 3 x 3 x 3 centimeter rim enhancing left neck mass.  The lesion was aspirated with purulent material.  Cytology was not sent.  The diagnosis was branchial cleft cyst, and antibiotic was given.  In February 1994, the mass had grown in size to 6 x 3 centimeters, and he underwent excision of the mass on April 1, 1994.  lntraoperative observation indicated that rather than a branchial cleft cyst, the mass was a conglomerate of several lymph nodes.  Frozen section pathology suggested possible salivary gland tissue.  The neck was closed, and a laryngoscopy was carried out.  A left tonsillar lesion less than five millimeters was identified and biopsied.  The permanent pathology returned with moderately differentiated squamous cell carcinoma of the tonsil with lymph node metastasis to the left neck.  The neck mass specimen measured  6 x 2.5 x 2.5 centimeters.  There was no branchial cleft cyst identified by pathology.  Another CT scan taken on April 6, 1994, showed massive left adenopathy and extranodular tumor extension.  During the tumor conference on April 14, 1994, the final diagnosis was stage IV left tonsillar squamous carcinoma with neck metastasis.  Treatment recommendation was surgery and radiation.   However, surgery would require carotid reconstruction, and his prognosis was dismal.  The final advice was hospice.

The examiner further summarized that, interestingly, according to Veteran's statement, he did not pursue hospice.  Instead he went for herbal treatment from a native American medicine lady in a Montana reservation.  Approximately six months later, the Veteran stated that 80 percent of the tumor was miraculously gone by imaging study.  This imaging study report was not located in the chart by the examiner.  The Veteran was then considered for radiation and surgery for curative treatment.  He has remained cancer free since the completion of his treatment.

In addressing the questions posed by the Board in September 2013, the independent medical examiner opined as follows:

(a)  No.  There was a delay in diagnosing the tumor.  However, such delay did not change the outcome of the treatment and did not result in additional disability.  Retrospect, there was never a branchial cleft cyst, as the final pathology did not show elements of it.  The tumor originated from the left tonsil and metastasized to the left cervical lymph nodes; it did not originate from a branchial cleft cyst in the neck.  Therefore, during the diagnostic delay other than the neck metastasis growing from 3 x 3 x 3 centimeters to 6 x 3 centimeter and extranodular spread, there was no additional change.

Based on the tumor staging system, the Veteran's tumor with a three centimeter neck lymph node would be stage III in 1992, and it became stage IV in 1994 with a six centimeter neck lymph node.  For advanced--stage III or IV--cancer, a double modality treatment plan is required, ie, radiation AND surgery.  For early stage cancer, like stage I and stage II, single modality, such as radiation OR surgery, is often sufficient.  Hence, based on the Veteran's initial presentation in 1992, he would have required radiation and surgery no matter whether there was any diagnostic delay.

The tumor in this Veteran is a very rare case in that it shrank by 80 percent spontaneously before definitive treatment.  Even though stage IV is the most advanced tumor grade, there is a difference between treatable stage IV and nontreatable stage IV.  The initial presentation was a stage III.  The diagnostic delay caused the tumor to be a nontreatable stage IV, as the Veteran was recommended hospice.  Miraculously, the spontaneous tumor shrinkage changed the tumor to a treatable stage IV.  In vast majority of head and neck tumors, this is not the case and patients die within a few months of nontreatable stage IV diagnosis.  The reason to the spontaneous tumor involution without treatment is unknown.  It may have to do with tumor biology that hopefully one day could be fully understood and benefit mankind.

From the very beginning, the Veteran had a stage III tonsillar squamous cell carcinoma and radiation was unavoidable.  Teeth decay after radiation treatment to the head and neck should be considered a reasonably foreseeable side effect rather than a complication.  It happens so often that nowadays teeth are frequently pulled before any radiation starts in anticipation of the dental problems.

In summary, the diagnostic and treatment delay did not cause additional disability, including dental disability for the Veteran.  It is unfortunate that the Veteran is disabled from his tumor and its treatment.  Nevertheless, he is lucky that his treatment worked, and he is tumor free today.  Vast majority of similar patients die within a few months.

There are two competing opinions as to whether the delay caused additional disability.  This examiner was in agreement with the September 2011 opinion from the Arizona VA.  This examiner was in complete disagreement with the 2013 opinion from the podiatrist.  The podiatrist had suggested that the Veteran's neck tumor could have been a primary branchiogenic carcinoma that arose in a pre-existing branchial cleft cyst and later metastasized to the tonsil.  She opined that treatment could have had been different if there had been no delay.  As explained above, the final pathology showed no branchial cleft cyst elements at all.  The tumor was a tonsillar primary with neck metastasis from the beginning, except that the tonsillar primary was too small to be discovered without a biopsy.  In addition, stage III or IV tumor requires double modality treatment, surgery AND radiation, regardless of the delay.  In other words, surgery alone, without radiation, would be inadequate to treat his tumor in 1992.

(b)  Diagnosing a neck mass in a relatively young patient is difficult. Mistakes and delays like this case happen not infrequently.  Even though there is a chance that the delay could have been avoided had the Veteran seen an experienced attending rather than a resident in 1992, there was no lack of proper care or negligent treatment in this case.  The delay was due to the resident physician's inexperience and error in judgment.  But a young board certified attending could have made the same mistake.  Therefore, VA provided proper care in this Veteran's treatment.

(c)  Not applicable.

Following a careful review of the record, the Board finds that the preponderance of the evidence demonstrates that the Veteran did not have an increase in disability in the form of squamous cell carcinoma of neck and tonsil or additional dental disability as a result of VA medical treatment.  As the Veteran did not sustain additional disability as a result of VA medical treatment, service connection under 38 U.S.C.A. § 1151 cannot be established.

In this regard, the Board has considered the aforestated medical opinions addressing the merits of the Veteran's claims.  While the VA examiners in September 2011 concluded that it was less likely than not that there was any additional disability even if there was an untoward delay in diagnosis of the Veteran, these opinions were couched in uncertainty as they added that it was not possible to opine without resort to speculation.  As such, the opinions are afforded limited probative value.  An opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board has also considered the January 2013 opinion by the podiatrist that concluded that it was as likely as not that a lack of proper skill and error in judgment on the part of the VA facility care and medical treatment occurred at the time of the original visit and his loss to early follow up.  The Board finds that this opinion, also, is of limited probative value as the examiner is offering the opinion on a topic that is not in a field of expertise.  While the opinion reasoned and definitive, the Board finds that the opinion of the Board Certified Otolaryngologist and Neurotologist, whose expertise is consistent with the matter in dispute, is of greater probative value.

VA is not bound to accept any opinion from a VA examiner, private physician, or 
other source concerning the merits of a claim.  See Hays v. Brown, 5 Vet. App. 60 (1993).  Greater weight may be placed on the opinion of one medical professional over another based on such factors as the relative merits of an expert's qualifications and experience, the completeness of the record reviewed, whether or not and the extent to which the expert reviewed prior clinical records and other evidence, the expert's knowledge of a Veteran's accurate medical and relevant personal history and reasoning employed by the examiner.  See Black v. Brown, 10 Vet. App. 297 (1997); Boggs v. West, 11. Vet. App. 34 (1998); see also Guerriere v. Brown, 4 Vet. App. 497 (1993).

Accordingly, the Board places the greatest probative value on the October 2013 independent medical opinion of the Board Certified Otolaryngologist and Neurotologist.  This opinion concluded that the diagnostic and treatment delay by VA did not cause additional disability, including dental disability, for the Veteran.  It was explained that the stage of the Veteran's tumor at the initial medical center 
visit would have required the same treatment as at the eventual time of diagnosis and treatment.  In other words, a stage III or IV tumor required both surgery and radiation that would have resulted in the same unavoidable side-effects.  The independent medical examiner concluded that it was not as likely as not that the Veteran manifested additional disability of squamous cell carcinoma of the neck and tonsil and additional dental disability from any delay in diagnosis and treatment by the VA medical facility.  This opinion was fully informed of the pertinent factual premises of the case, provided a fully articulated opinion, and included a reasoned analysis.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

In reaching this decision, the Board recognizes the Veteran's sincere belief that his claimed disabilities are the result of delay in diagnosis and treatment by the VA medical facility.  However, there is no evidence that the Veteran has any medical training, and while laymen are competent to provide opinions in certain situations, the Veteran is not competent to provide evidence as to more complex medical questions such as the cause of squamous cell carcinoma of neck and tonsil, and/or additional dental disability, as is the case here.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Moreover, the Veteran has not provided any competent medical evidence to rebut the October 2013 opinion against the claims or otherwise diminish its probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).

Therefore, as the most probative medical opinion has determined that there is no relationship between the Veteran's squamous cell carcinoma of the neck and tonsil and dental disability and VA treatment, entitlement to compensation under the provisions of 38 C.F.R. § 1151 must be denied.

TDIU

Entitlement to TDIU is established when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities; consideration is given to the veteran's background including his employment and educational history.  38 U.S.C.A. § 1155, 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

In the present case, the Veteran is not service-connected for any disability and the criteria for TDIU are not met.  Accordingly, the claim seeking TDIU must be denied as lacking legal merit.  See Sabonis v. Brown, 6 Vet. App. 426 (1994). 


ORDER

Disability compensation pursuant to 38 U.S.C.A. § 1151 for squamous cell carcinoma of the neck and tonsil as a result of VA medical treatment is denied.

Disability compensation pursuant to 38 U.S.C.A. § 1151 for additional dental disability as a result of VA medical treatment is denied.

Entitlement to TDIU is denied. 




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


